                             UM TED STM ESDISIRICT COURT
                       F0R TFIE SOUTHERN DISW CT OF FLORD A
                               CA SE N O.9:l8.cv-81038-D>

sEctm rrœ sM D EXCHANGE co-              ssloN,
        PlaintiF,



PALM H ou sE H OTEL LLLP,
souw A'rl-Ax'rlc REGIONAL csx'
                             rEK Ll-c,
JOSEPH J.w v sH ,sR.,and                                    FILED BY                 D.C.
ROBERT M v Ta w s,

        D efendants,                                             ggT q2 2812
                                                                STEVEN M.LznlMoiqE          .
                                                                 cLEnK U.s.ols'
                                                                              cc'r
160 ROYAL PALM ,LLC and                                          s,o.oFFI.A.-w,nB.
UNITED STATES REGIONAL
ECON OM IC D EVELOPM EU AU TH O M TY LLC
D/B/A EB5PETITION,

         ReliefDefendants.




                                AkswER


1.D M      D

2.D EN IED

3.D EO     D

4.D ENIED

5.D M      D

6.N 0 T KN OW N
7. NOT KNOW N

8. DENIED

9. DENIED

1O.DENIED

11.NOT KNOW N

12.NOT KNOW N

13.DEN IED

14.DENIED

15.NOT KNOW N

16.NOT KNOW N

17.NOT KNOW N

18.DENIED

19.NOT KNOW N

20.NQT KNOW N
21.NOT KNOW N

22.NOT KNOW N

23.NOT KNOW N

24.DENIED

25.DENIED

26.DENIED

27.DENIED

28.DENIED

29.DENIED
30.NOT KNOW N

31.NOT KNOW N

32.NOT KNOW N

33.NOT KNOW N

34.DENIED

35.DENIED

36.NOT KNOW N

37.DENIED

38.NOT KNOW N

39.NOT KNOW N

40.DENIED

41.DEN IED

42.NOT KNOW N

43.DENIED

44.DENIED

45.DENIED

46.DENIED

47.DENIED

48.DENIED

49.DENIED

5O.DENIED

51.DENIED

52.DENIED
53.DENIED

54.DENIED

55.DENIED

56.NOT KNOW N

57.
  'NOT KNOW N

58.DENIED

59.DENIED

60.DENIED

61.DEN IED

62.DENIED

63.DENIED

64.DENIED

65.DENIED

66.DENIED

67.DENIED

68.DENIED
                              CERTIFICATE O F SERW CE

       Ihereby certify thaton October2,2018,lfiled theforegoing docum entwith theClerk of

the Coul by hand. I also certify thatthe foregoing docum entis being served tlzis day on a11

counselofrecord orpro separtiesidentifiedon theattached ServiceListin themannerspecified,

viaU.S.M ail.


                                          By:
                                                 Robe       hews
                                    SERW CE LIST

               Securitiesand ExchangeComm ission v.Palm H ouseH otel,LLLP,etaI.
                      United StatesDistrictCourt,Southern DistrictofFlorida
                             '
                               C ase N o.9:18-cv-81038-D M M




  U.S.M ailList

@ Alejandro0.Soto
  SecuriéesandExchange Commission
  801BrickellAvenue,Suite 1800
  M iam i,Floria 33131
  sotoal@ sec.gov
* Philip J.L andau
  Shraiberg,Landau & Page,P.A.
  2385N W ExecutiveCenterDrive,#300
  B oca Raton,FL 33431
  plandau@slp.law
